DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 4-6, 10, 27, and 28 are objected to because of the following informalities:  
In claim 4, line 2, “an inner and/or outer surface” should be “an inner surface and/or an outer surface”
In claim 5, line 3, “an inner or outer surface” should be “an inner surface or an outer surface”
In claim 6, line 3, “and encircle the insertion site” should be “and to encircle the insertion site”
In claim 10, line 3, “medical lines, or a drawstring” should be “medical lines[[,]] or a drawstring”
In claims 27 and 28, line 1 respectively, “the adhesive flange” should be “the flange” or “the adhesive surface”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “the flap" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the flap” will be interpreted as “a flap” independent from “a flap” introduced in claim 18.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 10, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tuttle (US 5539162) in view of Skroski et al (US 2017/0367779).
Regarding claim 1, Tuttle discloses:
 (18; Fig. 1), comprising: a flexible sleeve (18; Col. 2:20-25 – the sleeve 18 is fully capable of being “sized to receive and enclose a set of one or more medical lines connected to a patient” because sleeve 18 encloses a stethoscope 12, which is similar in size), the flexible sleeve (18) having first and second ends (see Image 1 below) and a flexible body (Image 1) extending between the first and second ends (Image 1); a first closing element (26, 28; Fig. 3; Col. 2:30-34 – in the relied upon embodiment, the first end comprises a hook and loop fastener 26, 28) disposed at the first end (Image 1) of the flexible sleeve (18), the first closing element (26, 28) configured to selectively open and close the first end (Image 1) of the flexible sleeve (18) (Col. 2:30-34 – the fastener 26, 28 selectively fastens around the equipment sleeve 18 encloses); and a second closing element (22) disposed at the second end (Image 1) of the flexible sleeve (18) (Col. 2:20-25 – drawstring 22 gathers around the second end of the sleeve 18 to close the sleeve 18), the second closing element (22) configured to selectively open and close the second end (Image 1) of the flexible sleeve (18), the first and second closing elements (22; 26, 28) configured to open the first and second ends (Image 1) of the flexible sleeve (18) such that the flexible sleeve (18) can be placed around the set of medical lines (Col. 2:20-34 – the fasteners 22 and 26, 28 fix sleeve 18 in place around medical lines, which in this case is a stethoscope 12), the first and second closing elements (22; 26, 28) configured to close the first and second ends (Image 1) of the flexible sleeve (18) around the set of medical lines at the first and second ends (Image 1) of the flexible sleeve (18) such that the flexible sleeve (18) is configured to protect the set of medical lines from contaminants (the sleeve 18 acts as a barrier and is fully capable of protecting whatever lines are enclosed from contaminants).
Image 1. Annotated portion of Fig. 1

    PNG
    media_image1.png
    234
    753
    media_image1.png
    Greyscale

(¶0046) during use of the device. Skroski further teaches the antimicrobial materials being disposed throughout the entirety of the barrier material in order to protect the entirety of the covered surface that the barrier is applied to which further reduces the “amount of microbes, viruses, pathogens, germs, diseases, or bacteria on the stethoscope head before patient use” (¶0057). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the sleeve of Tuttle to incorporate antimicrobial agents disposed throughout the entire length of the sleeve as taught by Skroski in order to reduce or eliminate the amount of contaminating agents (microbes, viruses, pathogens, germs, etc), as recognized by Skroski. 
Regarding claim 2, Tuttle in view of Skroski discloses the device of claim 1, where the one or more antimicrobial agents taught by Skroski in the rejection of claim 1 includes at least one of: silver (¶0050), copper (¶0050), zinc (¶0053), cobalt (¶0054).
Regarding claim 3, Tuttle in view of Skroski discloses the device of claim 1, where the one or more antimicrobial agents taught by Skroski in the rejection of claim 1 are embedded in the flexible sleeve (¶0057 – “The antimicrobial, antiviral, germicidal, antipathogenic, and/or bactericidal properties may be pre-fabricated into the film/barrier,” which means that the antimicrobial agents are embedded within the sleeve as modified in view of Skroski).
Regarding claim 4, Tuttle in view of Skroski discloses the device of claim 1, where the one or more antimicrobial agents taught by Skroski in the rejection of claim 1 coat an inner and/or outer surface of the flexible sleeve (¶0057 – “For example, the anti-microbial material may be coated or sprayed onto the barrier after the barrier has been applied onto the stethoscope head,” which means the antimicrobial agents can be coated to an outer surface of the sleeve as modified in view of Skroski).
Regarding claim 5, Tuttle in view of Skroski discloses the device of claim 1 but is silent regarding “the one or more antimicrobial agents includes: a first antimicrobial agent that is embedded in the flexible sleeve; and a second antimicrobial agent that coats an inner or outer surface of the flexible sleeve, the (¶0057 – “The antimicrobial, antiviral, germicidal, antipathogenic, and/or bactericidal properties may be pre-fabricated into the film/barrier,” which means that the antimicrobial agents are embedded within the sleeve as modified in view of Skroski) and/or coating an outer surface of the film (¶0057 – “For example, the anti-microbial material may be coated or sprayed onto the barrier after the barrier has been applied onto the stethoscope head,” which means the antimicrobial agents can be coated to an outer surface of the sleeve as modified in view of Skroski). In addition, Skroski teaches a plurality of different types of antimicrobial agents, such as silver, copper, zinc, cobalt, and organic materials (¶0050, 0052-0053). All of the different embodiments of Skroski provide sufficient means and structure for reducing the “amount of microbes, viruses, pathogens, germs, diseases, or bacteria on the stethoscope head before patient use” (¶0057). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the sleeve of Tuttle to incorporate a plurality of antimicrobial agents either embedded in the sleeve or coated on the outside of the sleeve as taught by Skroski in order to reduce microbes, viruses, pathogens, and germs during use of the device, as recognized by Skroski. 
Regarding claim 10, Tuttle in view of Skroski discloses:
The device of claim 1, wherein the first and second closing elements (22; 26, 28) includes at least one of a resealable adhesive element configured to adhere to a surface of the flexible sleeve (18) to close around the set of medical lines, or a drawstring (22) (Col. 2:20-25 – the drawstring 22 is fully capable of being used “to tighten to close around the set of medical lines and to secure the first or second end of the flexible sleeve relative to the set of medical lines” because it “exits to allow a tie or knot 24 to gather the sleeve fabric at each end about the tube to tend to retain it in place,” specifically the second end indicated in Image 1).
Regarding claim 25, Tuttle discloses the device of claim 17 but is silent regarding “the flexible sleeve includes one or more antimicrobial agents disposed throughout an entire length of the flexible body and the lateral opening closing element, the lateral opening closing element having an additional coating layer of the one or more antimicrobial agents disposed thereon.” However, Skroski teaches a barrier for medical scopes, thus being in the same field of endeavor, where the barrier “can be an (¶0046) during use of the device. Skroski teaches providing an antimicrobial embedded within a film (¶0057 – “The antimicrobial, antiviral, germicidal, antipathogenic, and/or bactericidal properties may be pre-fabricated into the film/barrier,” which means that the antimicrobial agents are embedded within the sleeve as modified in view of Skroski) and/or coating an outer surface of the film (¶0057 – “For example, the anti-microbial material may be coated or sprayed onto the barrier after the barrier has been applied onto the stethoscope head,” which means the antimicrobial agents can be coated to an outer surface of the sleeve as modified in view of Skroski). In addition, Skroski teaches a plurality of different types of antimicrobial agents, such as silver, copper, zinc, cobalt, and organic materials (¶0050, 0052-0053). All of the different embodiments of Skroski provide sufficient means and structure for reducing the “amount of microbes, viruses, pathogens, germs, diseases, or bacteria on the stethoscope head before patient use” (¶0057). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the sleeve of Tuttle to incorporate a plurality of antimicrobial agents embedded in the sleeve and coated on the outside of the sleeve (including outside of the lateral opening closing element) as taught by Skroski in order to reduce microbes, viruses, pathogens, and germs during use of the device, as recognized by Skroski.
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 2004/0077998) in view of Skroski.
Regarding claim 1, Morris discloses:
A device (32; Fig. 3), comprising: a flexible sleeve (¶0018 – “cover 32” that is “constructed from a single fabric piece that is essentially rectangular in shape and having fasteners (not shown) along its length”) sized to receive and enclose a set of one or more medical lines connected to a patient (¶0018 – “shields the IV tubing” which means that it is fully capable of enclosing a medical line connected to a patient), the flexible sleeve (32) having first and second ends (see Image 2 below) and a flexible body (Image 2) extending between the first and second ends (Image 2); a first closing element disposed at the first end of the flexible sleeve (¶0018 – “For instance, the fabric could have an elastic band sewn into each end or could have a fold-over hook and loop type fastener. Alternatively, an external elastic band or a draw string tie could be applied to seal each end of the cover,” which means that the first end has a ), the first closing element configured to selectively open and close the first end of the flexible sleeve (¶0018 – closure member indicated above “is sealed around” the connection it surrounds); and a second closing element disposed at the second end of the flexible sleeve (¶0018 – “For instance, the fabric could have an elastic band sewn into each end or could have a fold-over hook and loop type fastener. Alternatively, an external elastic band or a draw string tie could be applied to seal each end of the cover,” which means that the second end has a closure member in the form of an elastic band, a fold-over hook and loop fastener, an elastic band, or a draw string tie), the second closing element configured to selectively open and close the second end of the flexible sleeve (¶0018 – closure member indicated above “is sealed around” the connection it surrounds), the first and second closing elements configured to open the first and second ends of the flexible sleeve such that the flexible sleeve can be placed around the set of medical lines (Fig. 3), the first and second closing elements configured to close the first and second ends of the flexible sleeve around the set of medical lines at the first and second ends of the flexible sleeve (32; because the sleeve 32 can be closed around its enclosed line, the sleeve 32 is fully capable of being able to “protect the set of medical lines from contaminants”).
Image 2. Annotated portion of Fig. 3 

    PNG
    media_image2.png
    229
    680
    media_image2.png
    Greyscale

Morris discloses all of the elements of the claim but is silent regarding “the flexible sleeve including one or more antimicrobial agents disposed throughout an entire length of the flexible body.” However, Skroski teaches a covering for medical devices, thus being in the same field of endeavor, where the barrier “can be an antimicrobial, antiviral, antipathogenic or antibacterial” in order to “to reduce or eliminate contamination” of the device (specifically a stethoscope) (¶0046) during use of the device. (¶0057). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the sleeve of Morris to incorporate antimicrobial agents disposed throughout the entire length of the sleeve as taught by Skroski in order to reduce or eliminate the amount of contaminating agents (microbes, viruses, pathogens, germs, etc), as recognized by Skroski. 
Regarding claim 8, Morris in view of Skroski discloses:
The device of claim 1, wherein the flexible sleeve (32) is tinted with a prescribed color to indicate at least one of a type of the set of medical lines disposed therein or a characteristic of the patient (¶0068 – “fabrics can be in nursery style colors with any desired patterns such as cartoon characters, any other animated pictures, or any pattern suitable for children” – because the sleeve 32 is colored and patterned as appropriate for children, the patients, the coloring indicates a medical line for a child).
Claims 11, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Morris in view of Chin (US 6749601).
Regarding claim 11, Morris discloses:
A device (32), comprising: a flexible sleeve (¶0018 – “cover 32” that is “constructed from a single fabric piece that is essentially rectangular in shape and having fasteners (not shown) along its length”) sized to receive and enclose a set of one or more medical lines connected to a patient (¶0018 – “shields the IV tubing” which means that it is fully capable of enclosing a medical line connected to a patient), the flexible sleeve (32) having first and second ends (Image 2) and a flexible body (Image 2) extending between the first and second ends (Image 2); a first closing element disposed at the first end of the flexible sleeve (¶0018 – “For instance, the fabric could have an elastic band sewn into each end or could have a fold-over hook and loop type fastener. Alternatively, an external elastic band or a draw string tie could be applied to seal each end of the cover,” which means that the first end has a closure member in the form of an elastic band, a fold-over hook and loop fastener, an elastic band, or a draw string tie), the first closing element configured to selectively open and close the first end of the flexible sleeve (¶0018 – ); a second closing element disposed at the second end of the flexible sleeve (¶0018 – “For instance, the fabric could have an elastic band sewn into each end or could have a fold-over hook and loop type fastener. Alternatively, an external elastic band or a draw string tie could be applied to seal each end of the cover,” which means that the second end has a closure member in the form of an elastic band, a fold-over hook and loop fastener, an elastic band, or a draw string tie), the second closing element configured to selectively open and close the second end of the flexible sleeve (¶0018 – closure member indicated above “is sealed around” the connection it surrounds), the first and second closing elements configured to open the first and second ends of the flexible sleeve such that the flexible sleeve can be placed around the set of medical lines (Fig. 3), the first and second closing elements configured to close the first and second ends of the flexible sleeve around the set of medical lines at the first and second ends of the flexible sleeve (32; because the sleeve 32 can be closed around its enclosed line, the sleeve 32 is fully capable of being able to “protect the set of medical lines from contaminants”).
Morris discloses all of the elements of the claim but is silent regarding “a perforation line formed in the flexible sleeve and extending along a longitudinal length of the flexible sleeve, the perforation line configured to allow the flexible sleeve to be opened along the longitudinal length of the flexible sleeve such that the flexible sleeve can be removed from the set of medical lines.” However, Chin teaches a protective sleeve for a medical device, thus being in the same field of endeavor, which incorporates a perforation line (15; Fig. 1) to separate the sleeve from the device it encloses (Col. 4:45-53). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the sleeve of Morris to incorporate the perforation line of Chin in order to easily separate the sleeve from the device it encloses, as recognized by Chin. 
Regarding claim 12, Morris in view of Chin discloses the device of claim 11 but is silent regarding “a second perforation line extending circumferentially around the flexible sleeve, the second perforation line configured to allow a first portion of the flexible sleeve to separate from a second portion of the flexible sleeve.” However, Chin further teaches providing additional perforations “along the length of sleeve 10 to allow sleeve 10 to peel back in a proximal direction, much like a banana peel is removed to expose a banana” (Col. 5:22-27), where the placement of the second line around the circumference as Fig. 5 teaches a line “extending circumferentially around the flexible sleeve.” Doing so is a known alternative, as recognized by Chin, to separate the sleeve from the device it encloses (Col. 4:45-53). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the sleeve of Morris to incorporate a second perforation line as taught by Chin in order to easily separate the sleeve from the device it encloses, as recognized by Chin.
Regarding claim 13, Morris in view of Chin discloses:
The device of claim 11, wherein the flexible sleeve (32) has a length of at least about 5 centimeters (¶0018 – “the length of this portion of tubing line 16 connecting the buretrol 14 to the IV pump 18 is approximately 36 inches,” where 36 inches is about 91 centimeters and is therefore at least 5 centimeters).
Regarding claim 14, Morris in view of Chin discloses:
The device of claim 11, wherein each of the first and second closing elements includes at least one of: a resealable adhesive element configured to adhere to a surface of the flexible sleeve to close around the set of medical lines, or a drawstring (¶0018 – “For instance, the fabric could have an elastic band sewn into each end or could have a fold-over hook and loop type fastener. Alternatively, an external elastic band or a draw string tie could be applied to seal each end of the cover,” which means that the second end has a closure member in the form of a draw string tie) configured to tighten to close around the set of medical lines and to secure the first or second end of the flexible sleeve relative to the set of medical lines.
Regarding claim 16, Morris in view of Chin discloses:
The device of claim 11, further comprising a mechanical coupler (66; Fig. 2) or an adhesive disposed on an outside of the flexible sleeve (32), the mechanical coupler (66) or the adhesive configured to extend between the flexible sleeve (32) and a nearby structure (60) or surface and to couple the flexible sleeve (32) to the nearby structure (60) or surface (¶0024 – strap 66 connects the sleeve, such as sleeve 32 which is labeled sleeve 70 in Fig. 2, to a nearby structure such as pump 60).
Claims 17, 19, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tuttle.
Regarding claim 17, Tuttle discloses:
 (18; Fig. 1), comprising: a flexible sleeve (18; Col. 2:20-25 – the sleeve 18 is fully capable of being “sized to receive and enclose a set of one or more medical lines connected to a patient” because sleeve 18 encloses a stethoscope 12, which is similar in size), the flexible sleeve (18) having first and second ends (see Image 1 below) and a flexible body (Image 1) extending between the first and second ends (Image 1); at least one closing element (22), the at least one closing element (22) disposed at the first or second end (Image 1) of the flexible sleeve (18) and configured to selectively open and close the first or second end (Col. 2:30-34 – the fastener 26, 28 selectively fastens around the equipment sleeve 18 encloses), the at least one closing element (22) configured to open the first or second end (Image 1) of the flexible sleeve (18) such that the flexible sleeve can be placed around the set of medical lines (Fig. 1 – the at least one closing element (22) is fully capable of being able to “close the first or second end of the flexible sleeve around the set of medical lines at the first or second end of the flexible sleeve such that the flexible sleeve is configured to protect the set of medical lines from contaminants” because the sleeve 18 acts as a barrier and is fully capable of protecting whatever lines are enclosed from contaminants).
Image 1. Annotated portion of Fig. 1

    PNG
    media_image1.png
    234
    753
    media_image1.png
    Greyscale

Examiner notes that “the set of medical lines including a catheter terminating in one or more connectors and one or more lines configured to couple to the one or more connectors” is not positively recited because all recitations of “a set of medical lines” is functionally claimed in relation to the flexible sleeve. As such, because the device of Tuttle is fully capable of accommodating “a catheter terminating in one or more connectors,” the disclosure of Tuttle does not need to positively recite these functional limitations.
Fig. 4 in the form of a lateral opening connected by strips (32, 34) along the length of the sleeve that reversibly closes at connectors (32, 34) and is fully capable of opening to allow access to the enclosed medical device(s) and to protect the enclosed medical device(s). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the embodiment of Fig. 1 to incorporate a lateral opening as taught by Fig. 4 to allow a user to access the contents of the sleeve part of the way down the length of the sleeve in order to reversibly adjust the contents of the sleeve. 
Regarding claim 19, Tuttle discloses:
The device of claim 17, wherein the flexible body has a resealable surface (32) near the lateral opening (opening between connectors 32, 34) that is configured to reversibly couple to the flap (34).
Regarding claim 23, Tuttle discloses the device of claim 17, wherein the first end of the flexible sleeve of Tuttle is fully capable of being “disposed closer to an insertion site of the catheter,” where the catheter is not positively recited and is therefore not positively required as described in the rejection of claim 17, where the lateral opening is along the entire length of the sleeve as modified in the rejection of claim 17 and is therefore at least 1 centimeter from the first end of the flexible sleeve. Because all of the elements of this claim are functionally dependent on the use of the device of Tuttle, the structural arrangement is sufficient to render this claim obvious.
Regarding claim 24, Tuttle discloses the device of claim 17 but is silent regarding “the lateral opening closing element has a length of between about 5 centimeters and about 15 centimeters.” It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the lateral opening closing element (and therefore the sleeve itself) to be a length “between about 5 centimeters and about 15 centimeters” since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior .
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tuttle in view of Mullet et al (US 2014/0088511).
Regarding claim 18, Tuttle discloses the device of claim 17 but is silent regarding “the lateral opening closing element includes a flap including a first portion that is attached to or integrally formed with the flexible body and a second portion having one or more resealable surfaces configured to reversibly couple to an exterior surface of the flexible body of the flexible sleeve.” However, Mullet teaches a medical line sleeve (Fig. 10), thus being in the same field of endeavor, with a resealable longitudinal opening (¶0004 – “the foldable sleeve adapted to be reversibly opened along its longitudinal axis, and having releasable closures to maintain the foldable sleeve in a folded closed position”) with flaps (7; Fig. 7) having a first portion attached to one side of the longitudinal opening of the flexible body (see Image 3 below) of the sleeve and a second portion with a resealable fixture (see Image 4 below) on the exterior surface of the flexible sleeve. Mullet further teaches that such a configuration is useful to “permit partial opening of the protective sleeve” (¶0005). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the sleeve of Tuttle to incorporate a flap as taught by Mullet in order to permit partial opening of the sleeve, as recognized by Mullet.
Image 3. Annotated portion of Fig. 7

    PNG
    media_image3.png
    330
    403
    media_image3.png
    Greyscale

Image 4. Annotated portion of Fig. 10

    PNG
    media_image4.png
    315
    918
    media_image4.png
    Greyscale

Regarding claim 20, Tuttle in view of Mullet discloses the device of claim 17 but is silent regarding “the lateral opening closing element includes a flap including a tab configured to be pulled to open the flap.” However, Mullet teaches a medical line sleeve (Fig. 10), thus being in the same field of endeavor, with a resealable longitudinal opening (¶0004 – “the foldable sleeve adapted to be reversibly opened along its longitudinal axis, and having releasable closures to maintain the foldable sleeve in a folded closed position”) with flaps (7; Fig. 7) that form a tab that is fully capable of being pulled to open the flap (Fig. 10 – the exteriormost end of the flap 7 acts as a tab that can be pulled on). Mullet further teaches that such a configuration is useful to “permit partial opening of the protective sleeve” (¶0005). It .
Claim 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tuttle in view of Ervin et al (US 2020/0324041).
Regarding claim 21, Tuttle discloses the device of claim 17 where the flexible sleeve of Tuttle is fully capable of receiving a set of medical lines “including at least three lines.” Tuttle is silent regarding the device having “at least one holder disposable within the flexible sleeve and configured to space the at least three lines from each other.” However, Ervin teaches a medical device sleeve (Fig. 1), thus being in the same field of endeavor, with holders (120, 122, 124) that are disposed within the sleeve in order to limit the tangling of lines within the sleeve (¶0026). Such a holder is fully capable of spacing multiple lines away from one another during use of the sleeve. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the sleeve of Tuttle to incorporate the at least one holder of Ervin in order to limit the tangling of lines within the sleeve during use, as recognized by Ervin. 
Regarding claim 22, Tuttle in view of Ervin discloses the device of claim 21, wherein the holder taught by Ervin in the rejection of claim 21 is disposed near the lateral opening of the flexible body because it is within the sleeve.
Claims 1, 6, 7, 9, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Muto (US 4392853) in view of Skroski.
Regarding claim 1, Muto discloses:
A device (Fig. 12), comprising: a flexible sleeve (67) sized to receive and enclose a set of one or more medical lines (77) connected to a patient (24) (Col. 4:37-42 – “an elongated hollow tubular sheath 67 of impervious plastic material 68 adhered permanently in sealing engagement therearound as shown in FIGS. 1, 5, and 6 the catheter 22 thus being enclosed therein for its full length to the other end 69.”), the flexible sleeve (67) having first and second ends (66, 69) and a flexible body extending between the first and second ends (66, 69) (Col. 5:39-49 – “tubular sheath 67 of flexible, transparent, impervious plastic 55, with its sterile interior, extends the full length of the indwelling device 77”); and a second (76) disposed at the second end (66) of the flexible sleeve (67), the second closing element (76) configured to selectively open and close the second end (66) of the flexible sleeve (67) (Col. 5:4-9 – “clamp 76 is normally of such dimension that it will receive both the catheter 77 and a layer of its covering sheath 67 in the slot and lock the catheter against forward or rearward sliding movement relative to the clamp”) such that the flexible sleeve (76) is configured to protect the set of medical lines from contaminants (Col. 5:21-31 – “to keep the incision 25 and indwelling device 77, free of contamination with the air the sheath 67 is provided” with additional features, where the sleeve 67 encloses the medical line(s) and similarly protects the enclosed device from contamination).
Muto discloses all of the elements of the claim but is silent regarding “the flexible sleeve including one or more antimicrobial agents disposed throughout an entire length of the flexible body;” “a first closing element disposed at the first end of the flexible sleeve, the first closing element configured to selectively open and close the first end of the flexible sleeve;” or “the first and second closing elements configured to open the first and second ends of the flexible sleeve such that the flexible sleeve can be placed around the set of medical lines.”
Regarding “a first closing element disposed at the first end of the flexible sleeve, the first closing element configured to selectively open and close the first end of the flexible sleeve,” Muto teaches a different embodiment of the device in Fig. 6 which incorporates a closing element (71) near the second end (69) of the flexible sleeve (67) in the form of snap fasteners so that the enclosed device (22) is “completely protected from human touch or from contamination from the incision, skin, or the ambient atmosphere” (Col. 4:42-46). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Fig. 12 to incorporate a closing element at the first end of the flexible sleeve as taught by the embodiment of Fig. 6 in order to completely protect the enclosed device from contamination. Providing such a first closing element would also result in a combination of first and second closing elements to open the first and second ends of the flexible sleeve such that the flexible sleeve can be placed around the set of medical lines as required by the claim.
Regarding “the flexible sleeve including one or more antimicrobial agents disposed throughout an entire length of the flexible body,” Skroski teaches a barrier for medical devices, thus being in the same (¶0046) during use of the device. Skroski further teaches the antimicrobial materials being disposed throughout the entirety of the barrier material in order to protect the entirety of the covered surface that the barrier is applied to which further reduces the “amount of microbes, viruses, pathogens, germs, diseases, or bacteria on the stethoscope head before patient use” (¶0057). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the sleeve of Muto to incorporate antimicrobial agents disposed throughout the entire length of the sleeve as taught by Skroski in order to reduce or eliminate the amount of contaminating agents (microbes, viruses, pathogens, germs, etc), as recognized by Skroski.
Regarding claim 6, Muto in view of Skroski discloses:
The device of claim 1, wherein at least one of the first and second closing elements (the second closing element 76) includes an adhesive flange (79; Col. 5:9-13 – the flange 79 includes adhesive tape 37 and is fully capable of “attach[ing] to a dressing overlaying an insertion site and encircle the insertion site” because the flange 79 can be adhesively attached to such a surface; placement of the flange determines whether or not it encircles the insertion site).
Regarding claim 7, Muto in view of Skroski discloses:
The device of claim 1, wherein the flexible sleeve (67) has an optical transmittance of at least about 50% (Col. 5:1-3 – “transparent plastic 67” has an optical transmittance of almost 100% because the material is transparent).
Regarding claim 9, Muto in view of Skroski discloses the device of claim 1 but is silent regarding “the flexible sleeve is composed of at least one of: a naturally derived biopolymer, a synthetically derived biopolymer, polylactic acid (PLA), polyhydroxyalkanoates (PHA), polyhydroxybutyrate (PHB), poly-(3- hydroxybutyrate-co-3-hydroxyhexanoate (PHBH), poly-(3-hydroxybutyrate-co-3- hydroxyvalerate (PHBV), polyvinyl alcohol (PVOH), polybutylene succinate (PBS), a rubber, or a copolymer.” However, Skroski teaches a protective sheath, thus being in the same field of endeavor, being made of polyethylene-vinylacetate copolymer (¶0057) in order to provide a barrier that is “substantially impermeable to microorganisms and fluids” (¶0057). It would have been obvious to one of ordinary skill in the art prior to 
Regarding claim 27, Muto discloses the device of claim 26 but is silent regarding “the adhesive flange has a peel strength of between about 1 Newton / 25 millimeters to about 25 Newtons / 25 millimeters.” However, Skroski teaches a barrier for medical devices, thus being in the same field of endeavor, where an adhesive surface of the barrier may have “an adhesive or peel strength ranging from about 1 to 20 oz/in” (¶0057), which converts to about 7 N/mm to 141 N/mm and therefore falls within the claimed range. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the adhesive flange of Muto to incorporate a peel strength as required and taught by Skroski in order to provide sufficient structure for an adhesive to resiliently attach to a surface.
Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Muto in view of Chin.
Regarding claim 11, Muto discloses:
A device (Fig. 12), comprising: a flexible sleeve (67) sized to receive and enclose a set of one or more medical lines (77) connected to a patient (24) (Col. 4:37-42 – “an elongated hollow tubular sheath 67 of impervious plastic material 68 adhered permanently in sealing engagement therearound as shown in FIGS. 1, 5, and 6 the catheter 22 thus being enclosed therein for its full length to the other end 69.”), the flexible sleeve (67) having first and second ends (66, 69) and a flexible body extending between the first and second ends (66, 69); a second closing element (76) disposed at the second end (66) of the flexible sleeve (67), the second closing element (76) configured to selectively open and close the second end (66) of the flexible sleeve (67) (Col. 5:4-9 – “clamp 76 is normally of such dimension that it will receive both the catheter 77 and a layer of its covering sheath 67 in the slot and lock the catheter against forward or rearward sliding movement relative to the clamp”) such that the flexible sleeve (76) is configured to protect the set of medical lines from contaminants (Col. 5:21-31 – “to keep the incision 25 and indwelling device 77, free of contamination with the air the sheath 67 is provided” with additional 67 encloses the medical line(s) and similarly protects the enclosed device from contamination).
Muto discloses all of the elements of the claim but is silent regarding “a first closing element disposed at the first end of the flexible sleeve, the first closing element configured to selectively open and close the first end of the flexible sleeve;” “the first and second closing elements configured to open the first and second ends of the flexible sleeve such that the flexible sleeve can be placed around the set of medical lines;” and “a perforation line formed in the flexible sleeve and extending along a longitudinal length of the flexible sleeve, the perforation line configured to allow the flexible sleeve to be opened along the longitudinal length of the flexible sleeve such that the flexible sleeve can be removed from the set of medical lines.”
Regarding “a first closing element disposed at the first end of the flexible sleeve, the first closing element configured to selectively open and close the first end of the flexible sleeve,” Muto teaches a different embodiment of the device in Fig. 6 which incorporates a closing element (71) near the second end (69) of the flexible sleeve (67) in the form of snap fasteners so that the enclosed device (22) is “completely protected from human touch or from contamination from the incision, skin, or the ambient atmosphere” (Col. 4:42-46). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Fig. 12 to incorporate a closing element at the first end of the flexible sleeve as taught by the embodiment of Fig. 6 in order to completely protect the enclosed device from contamination. Providing such a first closing element would also result in a combination of first and second closing elements to open the first and second ends of the flexible sleeve such that the flexible sleeve can be placed around the set of medical lines as required by the claim.
Regarding “a perforation line formed in the flexible sleeve and extending along a longitudinal length of the flexible sleeve, the perforation line configured to allow the flexible sleeve to be opened along the longitudinal length of the flexible sleeve such that the flexible sleeve can be removed from the set of medical lines,” Chin teaches a protective sleeve for a medical device, thus being in the same field of endeavor, which incorporates a perforation line (15; Fig. 1) to separate the sleeve from the device it encloses (Col. 4:45-53). It would have been obvious to one of ordinary skill in the art prior to the effective 
Regarding claim 15, Muto in view of Chin discloses:
The device of claim 11, wherein at least one of the first and second closing elements (the second closing element 76) includes an adhesive flange (79; Col. 5:9-13 – the flange 79 includes adhesive tape 37 and is fully capable of “attach[ing] to a dressing overlaying an insertion site and encircle the insertion site” because the flange 79 can be adhesively attached to such a surface; placement of the flange determines whether or not it encircles the insertion site).
Claims 26, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Muto.
Regarding claim 26, Muto A device (Fig. 12), comprising: a flexible sleeve (67) sized to receive and enclose a set of one or more medical lines (77) connected to a patient (24) (Col. 4:37-42 – “an elongated hollow tubular sheath 67 of impervious plastic material 68 adhered permanently in sealing engagement therearound as shown in FIGS. 1, 5, and 6 the catheter 22 thus being enclosed therein for its full length to the other end 69.”), the set of medical lines (77) including a medical line (77) disposed through an insertion site (25), the flexible sleeve (67) having first and second ends (66, 69) and a flexible body extending between the first and second ends (66, 69), the first end (66) of the flexible sleeve (67) defining an opening (opening at distal end 66); and a flange (85) disposed at the first end (66) of the flexible sleeve (67), the flange surrounding the opening (opening of distal end 66) and having an adhesive surface (86) (Col. 6:24), the adhesive surface (86) configured to directly attach to a dressing or surface (23) at the insertion site (25) such that the flange (85) encircles the catheter (77) and the flexible sleeve (67) closes around the set of medical lines (77), the adhesive surface (86) further configured to detach from the dressing or surface in response to a peeling force applied by a user to the flange (the adhesive surface 86 is fully capable of being detached from the surface in response to a peeling force because the adhesive is part of a disposable device and is intended to be detachable from a patient).
Muto discloses all of the elements of the claim but is silent regarding “the second end of the flexible sleeve with a closing element or being permanently closed.” However, Muto teaches a different embodiment of the device in Fig. 6 which incorporates a closing element (71) near the second end (69) of the flexible sleeve (67) in the form of snap fasteners so that the enclosed device (22) is “completely (Col. 4:42-46). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Fig. 12 to incorporate a closing element at the first end of the flexible sleeve as taught by the embodiment of Fig. 6 in order to completely protect the enclosed device from contamination.
Regarding claim 28, Muto discloses:
The device of claim 26, wherein the adhesive flange (85) has an annular shape or a rectangular shape (Fig. 7 – the top surface of the adhesive flange 85 is ).
Regarding claim 29, Muto discloses the device of claim 26 but is silent regarding “the adhesive surface is resealable.” However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have considered the adhesive surface of Muto to be resealable because an adhesive surface is inherently sticky and would be fully capable of being resealed even temporarily. 
Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783